UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2289


In re:   GREG P. GIVENS; CAROL L. PIZZUTO; DENNIS A. GIVENS,

                      Petitioners.



              On Petition for Writ of Prohibition.
  (Nos. 5:12-cv-00145-FPS-JES, 5:12-cv-00149-FPS-JES, 5:12-cv-
                         00155-FPS-JES)


Submitted:   March 27, 2014                  Decided: March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Petition denied by unpublished per curiam opinion.


Greg P. Givens, Carol L. Pizzuto, Dennis A. Givens, Petitioners
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Petitioners         petition       for    a    writ       of    “procedendo”

seeking an order directing the district court to conduct its

proceedings in a certain manner.                 The filing has been docketed

as a writ of prohibition, which “is a drastic and extraordinary

remedy    which    should   be     granted     only    when     the    petitioner    has

shown his right to the writ to be clear and undisputable and

that the actions of the court were a clear abuse of discretion.”

In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983).                           A writ of

prohibition may not be used as a substitute for appeal.                              Id.

Because    Petitioners      have    not    shown     any    basis     for    the   relief

sought and, in any event, can raise their claims on appeal, we

grant leave to proceed in forma pauperis and deny the writ of

prohibition.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court   and    argument      would      not   aid    the   decisional

process.



                                                                       PETITION DENIED




                                           2